department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date of contact person le aga o id number yi a - telephone number dollar_figure 0350s of 4g - crr-c0 t eo b2 employer id number legend x y zea dear sir or madam this is in reply to your letter of date as modified by your letter of date concerning the proposed transfer by y and z of all of their assets to x pursuant to sec_507 of the internal_revenue_code x y and z have all been recognized as exempt under sec_501 of the code and are private_foundations within the meaning of sec_509 the submitted information establishes that there is substantial overlap in the charitable it has been represented that consolidation of these three objectives and activities of the three organizations in addition there is substantial overlap among their officers and directors organizations into a single entity would enable x to focus more of its energies upon accomplishing the charitable objectives of the organizations and otherwise streamline the overall conduct of their charitable activities pursuant to the merger y and z will transfer all of their assets and liabilities including alt outstanding grant obligations to x after the merger and transfer of assets y and z intend to notify the internal_revenue_service of their intent to terminate their tax exempt status pursuant to the provisions of sec_507 of the code the following rulings have been requested the transfers will not adversely affect x's exemption from federal income_taxation under code sec_501 the transfers will constitute a transfer of assets described in code sec_507 because notice of termination pursuant to code sec_507 will not be given the transfers will not constitute a termination of the status as private_foundations of y and z and the merger will not cause x y or z to be subject_to the tax imposed by code sec_507 because x y and z are effectively controlled by the same persons x will be treated as y and z for purposes of chapter of the code and code sec_507 through because x will be treated as y and z for purposes of code sec_4942 x will succeed to y and z's distribution_requirements under code sec_4942 and may reduce the amount of its required distributions by the excess qualifying distributions if any of either y and z as such distributions are defined in code sec_4942 and the accompanying regulations the amount of qualifying distributions to be made by x in connection with the assets of y and z will be computed based upon the portions of the year for which x and y and z respectively held those assets the transfers will not result in the imposition of net_investment_income tax under code sec_4940 the transfers will not constitute acts of self-dealing under code sec_4941 the transfers will not constitute taxable_expenditures under code sec_4945 or d and y and z through x or otherwise need not exercise expenditure_responsibility with respect to the assets transferred x's reasonable and necessary legal accounting and other administrative expenditures incurred in connection with this ruling_request the transfers and the merger will constitute qualifying distributions under code sec_4942 and will not be taxable_expenditures under code sec_4945 sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or b the value of the net assets of the private_foundation sec_4940 of the code imposes an excise_tax on certain investment_income of a private_foundation sec_4940 of the code defines the net_investment_income of a private_foundation as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 sec_4940 of the code defines the gross_investment_income as the amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4941 of the code imposes an excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4941 d i e of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the cade requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 of the code defines the term distributable_amount as the amount equal to the sum of the minimum_investment_return plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than a contribution to either i an organization controlled by the transferor or by one or more of the transferor’s disqualified persons or ii any private_foundation which is not an operating_foundation under sec_4942 sec_4942 of the code requires that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that its transferee foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee’s own corpus within the meaning of sec_4942 such transferee foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it receives the transfer sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 sec_4945 of the code requires that in order to avoid making a taxable - expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant and post-grant reports from the grantee private_foundation on its uses of the grant sec_4946 b of the code defines the term disqualified_person as including a foundation_manager as that term is described in sec_4946 sec_1 507-i a of the regulations provides in general that the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination sec_1 b of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and section c such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute a termination of the transferor foundation's private_foundation_status under sec_509 sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 of the code sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1a of the regulations directly or indirectiy by the same person or persons who effectively control the transferor private_foundation each transferee foundation will be treated as if sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor’s assets transferred to it bears to the fair_market_value of all of the assets of the transferor immediately before the transfer it were the transferor foundation for purposes of sec_4940 through and sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_53_4945-6 of the foundation and similar excise_tax regulations allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person revrul_78_387 1978_2_cb_270 describes the carry-over of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations under that regulation the transferee is treated as the transferor so that the l4h é transferee can reduce its own distributable_amount under sec_4942 by the amount if any of the transferor's excess qualifying distributions under sec_4942 the submitted information establishes that x y and z are exempt under sec_501 and private_foundations within the meaning of sec_509 of the code y and z propose to transfer all their assets to x x will continue to carry on the same charitable program that x y and z previously carried on x y and z are controlled by the same persons as the successor to yand z the transitional and other rules regarding chapter of the code set forth in sec_1_507-3 through g apply to x after y and z have transferred all their assets to x they will notify the service that they are voluntarily terminating their status as a private_foundation based on the information submitted we rule that the transfers will not adversely affect x's exemption from federal income_taxation under code sec_501 the transfers will constitute a transfer of assets described in code sec_507 because notice of termination pursuant to code sec_507 will not be given the transfers will not constitute a termination of the status as private_foundations of and z and code sec_507 the merger will not cause x y or z to be subject_to the tax imposed by because x y and z are effectively controlled by the same persons x will be treated as y and z for purposes of chapter of the code and code sec_507 through because x will be treated as y and z for purposes of code sec_4942 x will succeed to y and z's distribution_requirements under code sec_4942 and may reduce the amount of its required distributions by the excess qualifying distributions if any of either y and z as such distributions are defined in code sec_4942 and the accompanying regulations the amount of qualifying distributions to be made by x in connection with the assets of y and z will be computed based upon the portions of the year for which x and y and z respectively held those assets the transfers will not result in the imposition of net_investment_income tax under code sec_4940 the transfers will not constitute acts of self-dealing under code sec_4941 the transfers will not constitute taxable_expenditures under code sec_4945 or d and y and z through x or otherwise need not exercise expenditure_responsibility with respect to the assets transferred x's reasonable and necessary legal accounting and other administrative je ’ expenditures incurred in connection with this ruling_request the transfers and the merger will constitute qualifying distributions under code sec_4942 and will not be taxable_expenditures under code sec_4945 because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your next annual return this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that this ruling letter may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions conceming reporting requirements please contact the ohio te_ge customer service office singerely s terrall m berkovsky manager exempt_organizations technical group
